DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/05/2019 is noted by the Examiner.

Drawings
The drawings are objected to because:
 “It is unclear how the driving device in Fig. 2 corresponds with Fig. 1 and its further unclear in Fig. 4 if step 66 is in English. Please address the above two items, to fully understand the relationship between the elements as described in claim 1.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Device and Method For Moving An Object In Motion In Hexapod Positioning Head, Has Actuation Device Connected To Supports.

Claim Objections
Claim 3 and claim 10 are objected to because of the following informalities:
In claim 3, claim line 2: The phrase “the largest of the elementary periods is less than or equal to 10” should be changed to -- “the largest of the elementary periods is less than or equal to 10 periods”-- {whatever 10 equals whether that’s units, time, cycles etc.} to avoid rejected under 35 U.S.C. 112(b).
In claim 10, claim line 3: The phrase “proportional to 4, 5 and 6, or to 10, 12 and 15” should be changed to -- “proportional to 4, 5 and 6, or to 10, 12 and 15 diameter”-- {whatever 4, 5 and 6 or 10, 12 and 15 are equal to whether that’s diameter, unit or cycles etc.} to avoid rejected under 35 U.S.C. 112(b).
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9 the claims recite “…an actuation device connected to at least three of the supports…” However, it is unclear to the Examiner which three supports are connected to the actuation device and how it is configured to be controlled supports. The disclosure fails to point out exactly which three of the supports are being controlled by actuation device. Further clarification explaining what the Applicants means by “at least three supports”, it will be presumed that the “three supports “are the supports on each side of the base.

Claim 3 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the largest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the side-by-side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the side-by-side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the connecting rods" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the lower end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the passage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the instantaneous movement" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the force information" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the force information" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UNIV JIANGSU (CN 101055221) “Submitted by Applicant on the IDS”. 

    PNG
    media_image1.png
    319
    447
    media_image1.png
    Greyscale
Regarding claims 1 and 14, UNIV JIANGSU discloses a device and method for moving an object, the device comprising: a base (1) and a platform (2) able to receive the object (vibrating plate); six supports (6 branch chains) each having an upper end connected to the platform and a lower end connected to the base (Fig.2), where the upper end and lower end of each support in combination have at least five degrees of freedom; and an actuation device connected to at least three of the supports (3 branch chains), where the actuation device (“it can be known that the moving platform of Example 3 has 6 degrees of freedom in space relative to the static platform”) being suited for giving predefined periodic movements to said at least three of the six supports (6 branch chains), these three supports being called controlled supports  (3 branch chains), thus giving a periodic movement to the platform relative to the base with at least three degrees of freedom (“Simultaneous translational excitation in the three directions of space X, Y, and Z can also achieve oscillation excitation around the X, Y, and Z axes”).
Regarding claim 4, UNIV JIANGSU further discloses wherein the six supports are connecting rods; and the actuation device (exciter) comprises a drive device (eccentric roller drive with motor) mechanically connecting said controlled supports “four unidirectional exciters are used to drive the moving pairs on four branch chains”, where the drive device is controlled by a single actuator (“here are also many options for driving the exciter, such as eccentric roller drive with motor, unidirectional exciter drive, linear motor drive”).

Allowable Subject Matter
Claims 2-3, 5-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855